Exhibit 10.10

 

Investor Relations Services Agreement

 

AGREEMENT made as of the 2nd day of September, 2015 by and between Urban
Hydroponics, Inc. (Hereinafter referred to as "Client") and Hilton Advisory
Group, Inc. (hereinafter referred to as "HAG") for the following services.

 

Phase 1 (2 weeks)

●Corporate Investor Relations Website

●Corporate Video

 

Phase 2 (2 weeks)

●Content (On & Off Site)

●Social Media

●Outbound (email, articles and PR’s)

 

Phase 3 (2 months)

●Send monthly newsletter

●Build and nurture a in-house corporate email list

●Corporate blog posting

●Assist with PR’s

●Build social media channels

●Continue to engage the media for coverage

●Build on our SEO, Inbound and Conversion strategies including analytics reviews

●Advise in additional outreach methods

 

W I T N E S E T H:

WHEREAS, HAG is engaged in the business of building internet properties,
building subscriber lists, writing newsletters, creating content, video
production, providing advertising and exposure of public companies and has
knowledge, expertise and personnel to render the such services to Client; and

 

WHEREAS, Client is desirous of retaining HAG for the purpose of obtaining these
services or on behalf of a client of theirs so as to generate exposure among the
investment community.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, it is agreed as follows:

 

I. Engagement of HAG. Client herewith engages HAG and HAG agree to render to
Client video production, content creation, advertising, and advisory services.

 




 

 

 

A. Client acknowledges that HAG’s ability to relate information regarding
Client's activities is directly related to the information in the public domain.

 

B. Client acknowledges that HAG will devote such time as is reasonably necessary
to perform the services for Client, having due regard for HAG 's commitments and
obligations to other business for which it performs consulting services.

 

Compensation. For the services to be rendered and performed by HAG on behalf of
the client:

 

Client shall pay to HAG five thousand dollars and 20,000 restricted shares upon
signing. Five thousand dollars after delivery of phase 1. Seven thousand five
hundred dollars per month for the following 2 months.

 

Treatment of Confidential Information. There should never be confidential
information provided to HAG.

 

Indemnification by Client as to Information used by HAG. Client acknowledges
that HAG, in the performance of its duties, will be required to rely upon the
accuracy and completeness of information currently in the public domain. Client
agrees to indemnify, hold harmless and defend HAG, its officers, agents and/or
employees from any proceeding or suit which arises out of or is due to the
inaccuracy or incompleteness of such information collected directly from the
company website or any company press release or filing.

 

Representation by HAG of Other Clients. Client acknowledges and consents to HAG
rendering advertising and exposure services to other clients of HAG engaged in
the same or similar business as that of Client.

 

Independent Contractor. It is expressly agreed that HAG is acting as an
independent contractor in performing its services hereunder. Client shall carry
no workers compensation insurance or any health or accident insurance on HAG or
consultant's employees. Client shall not pay any contributions to this security,
unemployment insurance, Federal or state withholding taxes nor provide any other
contributions or benefits that might be customary in an employer-employee
relationship.

 

HAG agrees to hold Client harmless from any actions HAG may take that do not
comply with rule 17B of the act of 1934. Client represents that they are not an
issuer, underwriter, or dealer as far as the definition is used in 17B.

 

HAG agrees to indemnify Client, its assignees, and licensees, and hold each of
them harmless from and against any and all claims, demands, losses, damages,
liabilities, costs, and expenses, including legal fees, arising out of or by
reason of any breach or alleged breach by HAG of any of the representations,
warranties, or agreements made under this contact.

 




 

 

 

Notices. Any notice to be given by either party to the other hereunder shall be
sufficient if in writing and sent by registered or certified mail, return
receipt requested, addressed to such party at the address specified on the first
page of this Agreement or such other address as either party may have given to
the other in writing.

 

Modification and Waiver. This Agreement may not be altered or modified except by
writing signed by each of the respective parties hereof. No breach or violation
of this Agreement shall be waived except in writing executed by the party
granting such waiver.

 

Entire Agreement: This writing constitutes the entire Agreement between the
parties. This Agreement can only be modified by a written contract signed by
both parties. In the event that any party brings suit to enforce any part of
this Agreement, the prevailing party shall recover attorney fees and legal
costs. This Agreement shall be interpreted according to the laws of the state of
New York. By signing below all parties agree they the authority to bind their
respective companies.

 

Representations and Warranties Relating to the Shares

(a)    HAG is acquiring the Shares for investment for its own account and not
with the view to, or for resale in connection with, any distribution thereof.
HAG understands and acknowledges that the Shares have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state or
foreign securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state and foreign securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. HAG further represents that it does not
have any contract, undertaking, agreement or arrangement with any person or
entity to sell, transfer or grant participation to any third person with respect
to any of the Shares.

(b)    HAG understands that an active public market for the Company's common
stock may not now exist and that there may never be an active public market for
the Shares acquired under this Agreement.

(c)    Neither HAG nor, to its knowledge, any person or entity controlling,
controlled by or under common control with it, nor any person or entity having a
beneficial interest in it, nor any person on whose behalf HAG is acting: (i) is
a person listed in the Annex to Executive Order No. 13224 (2001) issued by the
President of the United States (Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism); (ii) is named on the List of Specially Designated Nationals and
Blocked Persons maintained by the U.S. Office of Foreign Assets Control; (iii)
is a non-U.S. shell bank or is providing banking services indirectly to a
non-U.S. shell bank; (iv) is a senior non-U.S. political figure or an immediate
family member or close associate of such figure; or (v) is otherwise prohibited
from investing in the Company pursuant to applicable U.S. anti-money laundering,
anti-terrorist and asset control laws, regulations, rules or orders (categories
(i) through (v), each a "Prohibited Seller"). HAG agrees to provide the Company,
promptly upon request, all information that is reasonably necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. HAG consents to the
disclosure to U.S. regulators and law enforcement authorities by the Company and
its affiliates and agents of such information about such member as is reasonably
necessary or appropriate to comply with applicable U.S. anti-money-laundering,
anti-terrorist and asset control laws, regulations, rules and orders. HAG
acknowledges that if, following its investment in the Shares, the Company
reasonably believes that such member is a Prohibited Seller or is otherwise
engaged in suspicious activity or refuses to promptly provide information that
the Company requests, the Company has the right or may be obligated to prohibit
additional investments, segregate the assets constituting the investment in
accordance with applicable regulations or immediately require such member to
transfer the Shares. HAG further acknowledges that such member will have no
claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.




 

 

(d)    HAG or its duly authorized representative realizes that because of the
inherently speculative nature of business activities and investments of the kind
contemplated by the Company, the Company's financial position and results of
operations may be expected to fluctuate from period to period and will,
generally, involve a high degree of financial and market risk that can result in
substantial or, at times, even total loss of the value of the Shares.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

Hilton Advisory Group, Inc.

 



By: /s/Jason Hilton                

 

Jason Hilton

Hilton Advisory Group, Inc.

 

Date September 4, 2015

 

 

CLIENT



 

By: /s/ Frank Terzo                 

Frank Terzo, CEO

Date September 4, 2015

